Title: From Alexander Hamilton to Hodijah Baylies, [5 December 1793]
From: Hamilton, Alexander
To: Baylies, Hodijah


[Treasury Department, December 5, 1793. “I have to request that you will retain in your hands a sufficient sum of the monies arising from the duties on imports … for the purpose of discharging the allowances to fishing vessels which will become due in your district … and which are to be paid agreeably to the instructions heretofore given for that purpose. If the funds accruing in your office should fall short of the amount required you will pay the deficiency by draft, according to the enclosed form, on Benjamin Lincoln … Collector of Boston; in which case it will be necessary that you transmit your signature to be said collector, and furnish him with weekly statements accurately describing therein the drafts issued. Copies of these statements are also to be regularly forwarded to this office.” Letter not found.]
 